DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-4 and 13-14 depend from a rejected base claim, incorporates the indefinite language though dependency, and are rejected for the same reasons as the base claim. 
Claim 14 recites the limitation "the blocking" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 13 recites the reinforcing element is “blocked,” however claim 14 does not depend from claim 13. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen [US2009/0178361, newly cited], in view of Sigler et al. [US2008/0236720, of record, previously cited, “Sigler”], and either one of Mead et al. [US2809399, of record, previously cited, “Mead”] or Ito [JP6-239211, of record, previously cited, machine translation provided].
Chen discloses a process for the realization of door and window frames made of plastic material (paragraph 0007), comprising: providing a profiled element (plastic shell 11) made of plastic material for the realization of door and window frames (paragraph 0007, 0021); providing a reinforcing element (14) made of metal material, said profiled element (11) having at least a main hollow chamber (13) (Figure 1 and 2; paragraphs 0021-22); wherein said reinforcing element (14) has a tubular shape with a U-shaped profile (Figures 2-3; paragraph 0022); inserting said reinforcing element (14) inside said main hollow chamber (13) (paragraph 0022-24); fixing said reinforcing element (14) to said profiled element (11) by means of fixing means (fastener 17) (paragraph 0024). 
Chen discloses fixing with a mechanical fastener, and does not disclose the fixing step comprises at least a heating step, wherein the heating step comprise a softening step, wherein the fixing step comprises application of pressing force. 
Sigler discloses a method of joining a polymeric part (strip 10) to a metal part (a metal panel 12 including an attachment hole 18; paragraph 0019, 0023). Sigler discloses known methods include fixing means such as mechanical fasteners and adhesives, and Sigler discloses an alternative fixing means that is simpler and less expensive. 
Sigler discloses a fixing step comprising a heating step of a portion of the reinforcing element (heating the metal panel around the attachment hole), and discloses a fixing means (attachment hole 18 in the metal panel 12) being adapted to cooperate with at least one of said portion of the profiled element (polymeric part 10) and said 
Sigler discloses heating the metal part (paragraph 0023), and heating by an inductive heater (paragraph 0033). However, it’s unclear if Sigler discloses heating of the metal part by an electromagnetic induction means.  Either one of Mead or Ito provide evidence that one of ordinary skill would expect a metal object to be heated by 
Mead discloses a technique joining a plastic article and a metal insert.  Mead discloses applying heat to the metal insert thereby softening and melting portions of the plastic adjacent to the metal insert (column 1, lines 45-55; column 2, line 68- column 3, line 39). Mead discloses heating the metal insert by induction heating (column 3, lines 3-39). Mead discloses induction heating allows for more controllable heating that prevents deformation of the plastic article, rapid heating, that creates a permanent securing of the metal insert in the plastic article (column 3, lines 3-39).  
Ito discloses a technique for securing a metal insert within a plastic body. Ito discloses applying heat to the mounting part (2) thereby softening and melting portions of the plastic body (10) adjacent to the mounting part so that the melted plastic flows against and into holes in the mounting part (paragraphs 0011-14, 0030-32, 0036). Ito discloses heating the mounting part with induction heating in order to shorten manufacturing cost and time as well as providing strong bond between the mounting part to the plastic body (paragraphs 0009, 0013-14, 0039-40). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Chen by heating a metal part and conducting heat to a plastic part and softening the plastic part and applying a pressing force on an outer surface of the plastic part to force the softened plastic part into a though hole in the metal part as taught by Sigler in order to provide a simple and less expensive mechanical interlock between metal and plastic parts; and to directly heat the metal part 
With respect to claim 2, Chen discloses said process comprises a sealing step of a plurality of said profiled elements (11) for the realization of at least a door and window frame (Figure 3). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Sigler, either one of Mead or Ito, and further in view of Wertitsch et al. [US5157885, of record, previously cited, “Wertitsch”].
Chen as modified discloses a process for manufacturing a door or window frame.  Applicant is referred to paragraph 6 for a detailed discussion of Chen as modified.  Chen discloses a sealing step for connecting a plurality of profiled elements, as Chen discloses forming a frame, but does not disclose a sealing step subsequent to a fixing step and heating step. 
Wertitsch discloses a method of manufacturing a frame. Wertitsch discloses sealing a plurality of profiles together to form a frame (Figure 1; column 2, lines 38-45; column 4, lines 29-53). Wertitsch discloses the sealing of the profiles takes place after the heating step (paragraph 5, lines 38-59). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Chen by sealing the profiles together after a heating step as taught by Wertitsch in order to ensure a ensure a strong connection between profiles and to ensure simple and rapid connection of the joint between profiles. 
Claims 4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Sigler, either one of Mead or Ito, and further in view of Wuest et al. [US2011/0011006, of record, previously cited, “Wuest”].
Chen as modified discloses a process for manufacturing a door or window frame.  Applicant is referred to paragraph 6 for a detailed discussion of Chen as modified.  Chen discloses a sealing step for connecting a plurality of profiled elements, as Chen discloses forming a frame, but does not disclose a heating step subsequent to a sealing step. 
Wuest discloses a method of manufacturing a frame. Wuest discloses sealing a plurality of profiles together to form a frame (Figure 1; paragraph 0010-11). Wuest discloses the profile is filled with a foam material (reinforcing material) after the plurality of profiles are joined to a form the frame (paragraphs 0040, 0046). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Chen inserting and securing the reinforcement material subsequent to sealing as Wuest teaches foaming after the formation of the frame by sealing the profiles together in order to improve the ease of sealing and allow for insertion and securing by heating of the entire reinforcement within the completed frame at once, thereby increasing the efficiency. 
With respect to claim 13 and 14, Chen does not disclose blocking the blocking the reinforcing element in the chamber with a plurality of projecting parts. Wuest discloses a reinforcing element (24) located within a main chamber of element (14), wherein the reinforcing element is blocked in place by a plurality of projections (unnumbered but shown in Figure 3). It would have been obvious to one of ordinary skill 
Response to Arguments
Applicant’s arguments, filed 3/22/2021, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited Chen.
Applicant argues none of the previously cited prior art discloses a reinforcing element provided with a tubular conformation with a U-shaped profile. It is noted arguments directed toward Bielefeld are moot as the rejections do not rely upon the teachings of Bielefeld. Newly cited Chen discloses a plastic element with a main chamber, and a reinforcing element (14) provided with a tubular conformation with a U-shaped profile inserted into the main chamber of the plastic element.  It is noted some of the previously cited prior art disclose a reinforcing element with a U-shaped profile, for example Wuest (See Figure 4) and Hubner (See Figure 5). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
May 4, 2021